In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-117 CR

____________________


KEVIN TROY WHITE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90793




MEMORANDUM OPINION (1)
	We have before the Court an appeal by Kevin Troy White from a sentence
pronounced January 21, 2004.  The notice of appeal was filed with the trial court on
February 27, 2004, more than thirty days from the date of sentencing.  We notified the
parties that the appeal did not appear to have been timely filed, but received no response. 
The Court finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  No
extension of time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not
appear that appellant obtained an out-of-time appeal.  The Court finds it is without
jurisdiction to entertain this appeal.
	It is, therefore, ORDERED that the appeal of this cause be DISMISSED for want
of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered May 20, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.